Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 07/28/2021 has been entered. Claims 1-17 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/29/2021. New grounds of rejections necessitated by amendments are discussed below.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a signal” in line 12. Since “a first response signal” is established in line 11, it is unclear if the signal of line 12 is the same or different from the first response signal of line 11. Claims 2-17 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 5, 7, 13, 14, and 17 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Jardemark et al. (US 20040182707 A1, hereinafter “Jardemark”).
Regarding claim 1, Jardemark teaches a method for detecting a medical condition in a biological subject (abstract teaches measuring electrical properties from cellular responses to conditions, such as exposure to candidate drugs), comprising: 
providing an apparatus (Fig. 10A) comprising a channel (“microfluidic channel”), a detection probe (“nanoelectrode”), and a logic processing component (paragraph [0191], “system processor”); 
optionally measuring at the microscopic level a property of the biological subject, wherein the property comprises an electric, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, physical, bio-chemical, electro-mechanical, electro-chemical, electro-chemical-mechanical, bio-mechanical, bio-electro-mechanical, bio-electro-chemical, bio-electro-chemical-mechanical, or mechanical property of the biological subject (paragraph [0093], “measure changes in its electrical properties”); 
stimulating the biological subject to generate a first response signal, by directly contacting the biological subject with the detection probe and applying a signal onto the or by injecting a probe material into the biological subject to be tested (paragraph [0093] teaches injecting a probe material, interpreted as “delivery of drug candidates into the measurement chamber”, into the biological subject, interpreted as the biological solution in the microfluidic channel which comprises a cell), thereby stimulating the biological subject and causing it to have an intrinsic response being the first response signal (paragraphs [0093] and [0200] teach the drug candidates causes cellular response which are measured as electric responses; “stimulating the biological subject” is interpreted as the drug candidates interacting with a cell; “intrinsic response” is interpreted as electrical responses); 
using the detection probe to directly contact and detect the first response signal from the biological subject (paragraph [0093] and Fig. 10A teaches a nanoelectrode is inserted into a cell to detect electrical changes); 
optionally sending the suspected biological subject for further test (paragraph [0211], “the system further can be used to recycle ligand and/or to feed sample back into the system”); and 
analyzing the first response signal to reach a conclusion related to the condition (paragraphs [0107] teaches monitoring cellular responses to conditions, such as exposure to candidate drugs, toxins etc.; paragraph [0017] teaches electrical properties measured provide 
Regarding claim 5, Jardemark teaches all of the elements of the current invention as stated above. Jardemark further teaches wherein the apparatus further comprises an image device (Fig. 11A; paragraph [0050], “optical signals…detected by the system detector”), a memory storage component (a memory storage component is inherently taught by Jardemark because paragraph [0273] teaches that signals are recorded and Fig. 11A shows a computer, which one of ordinary skill in the art would appreciate that the computer would have a memory storage component), or a signal transmitting component (Fig. 11A shows wires, which are interpreted as signal transmitting components).
Regarding claim 7, Jardemark teaches all of the elements of the current invention as stated above. Note that claim 7 is being interpreted as Jardemark teaching stimulating the biological subject to generate a first response signal, “by directly contacting the biological subject with the detection probe and applying a signal onto the biological subject” as elaborated in claim 1 (i.e. the first species of the “or” statement). 
Jardemark further teaches wherein the first response signal is generated by contacting the biological subject with the detection probe through the channel to give the response signal (paragraphs [0148] and [0149] teaches stimulating a cell with an electrode and recording; “contacting the biological subject” is interpreted as stimulating the biological solution which comprises a cell; paragraphs [0093] and [0200] teach the drug candidates causes cellular response which are measured as electric responses, wherein “to give the response signal” is 
Regarding claim 13, Jardemark teaches all of the elements of the current invention as stated above. Jardemark further teaches wherein the first response signal comprises an electric, magnetic, electromagnetic, thermal, optical, acoustical, biological, chemical, electro- mechanical, electro-chemical, electro-chemical-mechanical, bio-chemical, bio-physical, bio- physical-chemical, physical-chemical, bio-mechanical, bio-electro-mechanical, bio-electro- chemical, bio-electro-chemical-mechanical, physical, or mechanical signal (paragraph [0093], “measure changes in its electrical properties”).
Regarding claim 14, Jardemark teaches all of the elements of the current invention as stated above. Jardemark further teaches wherein the apparatus further comprises a pre-processing unit (paragraph [0040], “treatment chamber”), a partitioned chamber (Fig. 10A and paragraph [0040], “measurement chamber”); and an injection device (paragraph [0035] teaches drugs can be dispensed or pipetted into appropriate locations using pipetting and dispensing techniques known in the art; paragraphs [0062] and [0093]teaches drugs are delivered into the measurement chamber via a micropump; i.e. the micropump is interpreted as an injection device); the method further comprises: 
stimulating the biological subject to generate the first response signal, by injecting a probe material by the injection device into the biological subject to be tested (paragraphs [0062] and [0093] teach that drugs are delivered into the measurement chamber via a micropump; i.e. the micropump is interpreted as an injection device), thereby stimulating the biological subject and causing it to have the first response signal (paragraphs [0093] and [0200] 
measuring the first response signal from the biological subject with the detection probe directly contacting the biological subject (paragraphs [0093] and Fig. 10A teaches a nanoelectrode is inserted into a cell to detect electrical changes), wherein the probe material comprises a biological subject, a non-biological subject, or a composite-based object (paragraph [0093] teaches a probe material, interpreted as “drug candidates”).
Regarding claim 17, Jardemark teaches all of the elements of the current invention as stated above. Note that claim 17 is being interpreted as Jardemark teaching stimulating the biological subject to generate a first response signal, “by directly contacting the biological subject with the detection probe and applying a signal onto the biological subject” as elaborated in claim 1 (i.e. the first species of the “or” statement).  
Jardemark further teaches wherein the biological subject is stimulated by applying the signal, and the signal is an electrical signal (paragraphs [0148] and [0149] teaches electrically stimulating a cell with an electrode and recording; “contacting the biological subject” is interpreted as stimulating the biological solution which comprises a cell; i.e. an electrode contacts a cell to apply an electrical signal, i.e. electroporate, to the cell to allow for solutes to enter the cell to generate an electrical response signal).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-4, 6, 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jardemark as applied to claim 1 above, and further in view of Wyatt et al. (US 20030235920 A1, hereinafter “Wyatt”).
Regarding claim 2, Jardemark teaches all of the elements of the current invention as stated above. While Jardemark teaches molecules and compounds such as proteins, RNA, 
Wyatt teaches a diagnostic device (Figs. 4 and 5). Wyatt teaches that in vitro diagnostic tests to identify and treat disease have become common tools in hospitals, homes and physician's offices (paragraph [0003]), wherein biological fluids such as blood, urine or cerebrospinal fluids, which may at times contain blood, are the most frequently employed biological samples for such tests (paragraph [0003]), wherein whole blood may comprise cells (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jardemark to incorporate the teachings of Wyatt to provide the biological subject to be detected comprises a liquid sample of blood, urine, sweat, or saliva, which further comprises a DNA, RNA, a sub- structure in a cell, a cell, or a protein. Doing so would utilize well known type of biological samples, i.e. blood, in the art of diagnostic devices that would have a reasonable expectation of providing cells to analyze. Furthermore, it would have been obvious to choose a liquid sample of blood, urine, sweat, or saliva, which further comprises a DNA, RNA, a sub- structure in a cell, a cell, or a protein, from a finite number of identified, predictable sample types to analyze, i.e., it would have been obvious to try providing blood, urine, sweat, or saliva to analyze for improved analysis for a medical condition.
Regarding claim 3, Jardemark teaches all of the elements of the current invention as stated above. While Jardemark teaches an aspect of biosensors wherein receptors can be 
Wyatt teaches a diagnostic device (Figs. 4 and 5). Wyatt teaches that in vitro diagnostic tests to identify and treat disease have become common tools in hospitals, homes and physician's offices (paragraph [0003]). Wyatt teaches diagnostic tests to identify and treat diseases (paragraphs [0003] and [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jardemark to incorporate the teachings of Jardemark to provide the condition as a disease. One of ordinary skill in the art would be motivated to detect disease in cells and its interaction with drugs, as taught by Jardemark and Wyatt, to improve identification and treatment of diseases. 
Regarding claim 4, Jardemark in view of Wyatt teach all of the elements of the current invention as stated above. Jardemark in view of Wyatt fail to explicitly teach wherein the condition is related to a cancer or early stage cancer.
Wyatt further teaches wherein the condition is related to a cancer or early stage cancer (paragraph [0064] teaches contemplated analytes include tumor markers such as prostate specific antigen, which are related to prostate cancer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jardemark to incorporate the teachings of Jardemark to provide wherein the condition is related to a cancer or early stage cancer. One of ordinary skill in the art would be motivated to detect cancer or early stage cancer by analyzing 
Regarding claim 6, Jardemark in view of Wyatt teach all of the elements of the current invention as stated above. Jardemark further teaches the method further comprising stimulating and detecting a second response signal from the biological subject to be detected (paragraph [0093] teaches “sequential delivery of drug candidates into the measurement chamber”; therefore, the method stimulates the biological sample, i.e. the biological solution comprising a cell, and detects a second response signal, i.e. “changes in its electrical properties”), wherein the second response signal is related to the condition, and is to be analyzed for reaching the conclusion related to the condition (paragraphs [0107] teaches monitoring cellular responses to conditions, such as exposure to candidate drugs, toxins etc.; paragraph [0017] teaches electrical properties measured provide an indication of activity of an ion channel; i.e. the indication of activity is interpreted as “the condition”).
Regarding claim 8, Jardemark in view of Wyatt teach all of the elements of the current invention as stated above. While Jardemark teaches sequential delivery of solutes, such as drug candidates, into the measurement chamber (paragraph [0093]), Jardemark in view of Wyatt fail to teach wherein the second response signal is generated based on an interaction or event occurred between the biological subject to be detected and another biological subject.
Jardemark teaches microfluidic systems can deliver a large number of biological active molecules and compounds to a sensor comprising a target molecule (paragraph [0276]), wherein suitable molecules to be evaluated includes drugs, cells, and viruses (paragraph [0276]).

Regarding claim 9, Jardemark in view of Wyatt teach all of the elements of the current invention as stated above. Jardemark in view of Wyatt fail to teach wherein the biological subject to be detected and another biological subject are identical.
Jardemark teaches microfluidic systems can deliver a large number of biological active molecules and compounds to a sensor comprising a target molecule (paragraph [0276]), wherein suitable molecules to be evaluated includes drugs, cells, and viruses (paragraph [0276]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jardemark in view of Wyatt to further incorporate the teachings of Jardemark to provide wherein the biological subject to be detected and another biological subject are identical. Doing so would utilize known types of biological active molecules in the art, as taught by Jardemark, which would have a reasonable 
Regarding claim 10, Jardemark in view of Wyatt teach all of the elements of the current invention as stated above. Jardemark in view of Wyatt teach fails to teach wherein the second response signal is generated when the DNA comes into contact with another DNA, the cell comes into contact with another cell, the DNA comes into contact with another cell, the protein comes into contact with another protein, or the DNA comes into contact with another protein.
Jardemark teaches one or more cells in a cell measurement chamber may be analyzed (paragraph [0078]; Fig. 6). Jardemark teaches microfluidic systems can deliver a large number of biological active molecules and compounds to a sensor comprising a target molecule (paragraph [0276]), wherein suitable molecules to be evaluated includes drugs, cells, and viruses, proteins, and nucleic acids such as cDNAs (paragraph [0276]). Jardemark teaches the systems and methods according to the invention can be used to perform high throughput screening for ion channel ligands and for drugs or ligands which act directly or indirectly on ion channels (paragraph [0082]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jardemark in view of Wyatt to further incorporate the teachings of Jardemark to provide wherein the second response signal is generated when the DNA comes into contact with another DNA, the cell comes into contact with another cell, the DNA comes into contact with another cell, the protein comes into contact 
Regarding claim 11, Jardemark in view of Wyatt teach all of the elements of the current invention as stated above. Jardemark teaches wherein the second response signal is generated based on an interaction or event occurred between the biological subject to be detected and a non-biological subject (paragraphs [0093] and [0200] teach the drug candidates causes cellular response which are measured as electric responses; “non-biological subject” is interpreted as the drug candidates).
Regarding claim 12, Jardemark in view of Wyatt teach all of the elements of the current invention as stated above. Jardemark further teaches wherein the second response signal is generated when an inorganic particle (paragraph [0276], “inorganic ions”) comes into contact with the biological subject, an organic particle (paragraph [0187]) teaches organic particles, such as gene fragments) comes into contact with the biological subject, or a composite particle (paragraph [0276], e.g. “clusters”) comes into contact with the biological subject.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jardemark in view of Wyatt as applied to claim 3 above, and further in view of Choo et al. (L.P. .
Regarding claim 16, Jardemark in view of Wyatt teach all of the elements of the current invention as stated above. Jardemark further teaches wherein the biological subject to be tested is a sample collected from a first subject's tissue or organ potentially carrying the disease (paragraph [0177] teaches cells prepared from dissected tissues). Jardemark in view of Wyatt fail to teach method further comprises: collecting a second sample of the same tissue or organ from a second subject free of the disease, or collecting a second sample of a different section of the same tissue or organ from the first subject; and comparing the property detected by the apparatus from the biological subject to be tested, and a property detected by the apparatus from the second sample, wherein the disease comprises a cancer.
Choo teaches in situ characterization of diseased tissue (abstract) wherein the biological subject to be tested is a sample collected from a first subject's tissue carrying a disease (page 1673, left column, section "Human autopsy tissue") and further collecting a second sample from a second subject free of the disease (page 1673, left column, section "Human autopsy tissue") and comparing the property detected from the biological subject to be tested, and a property detected by the apparatus from the second sample (page 1673, sections "Infrared spectroscopy" and "Histology").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jardemark in view of Wyatt to incorporate the teachings of Choo to provide the biological subject to be tested is a sample collected from a .


Allowable Subject Matter
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, Jardemark teaches all of the elements of the current invention as stated above. While Jardemark teaches flowing a buffer and sample solution at a steady state flow at constant velocity (paragraph [0051]), Jardemark fails to teach wherein the apparatus further comprises a launching chamber, and the method comprises: launching a probe object onto the biological subject at a predetermined speed and direction toward a biological subject and causing the probe object colliding with the biological subject, thereby causing the first response signal from the collision between the probe object and the biological subject; detecting and recording the response signal from the collision between the probe object and the biological subject during and after the collision, thereby providing microscopic information on the biological subject, wherein the probe object comprises a biological subject, a non-biological subject, or a composite-based object. None of the prior art suggests any motivation 
None of the prior art teaches or fairly suggests, alone or in combination, all of the claimed limitations, specifically launching a prove object onto the biological subject at a predetermined speed and direction. Thus, claim 15 is deemed allowable. 

Response to Arguments
Applicant’s arguments, see pages 8-14, filed 07/28/2021, with respect to the rejections of claims 1-7 and 13 under 35 U.S.C. 102 and claims 8-12, 14-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jardemark et al. (US 20040182707 A1) as delineated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797